TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-20-00212-CV


                                    R. G. and S. G., Appellants

                                                v.

                Texas Department of Family and Protective Services, Appellee




           FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-FM-19-000005, THE HONORABLE DARLENE BYRNE, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant R. G. filed his notice of appeal on March 24, 2020. The appellate

record was complete April 10, 2020, making appellant’s brief due April 30, 2020. To date,

appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition).    The accelerated schedule requires greater compliance with

briefing deadlines. Therefore, we order Karen J. Langsley to file appellant’s brief no later than

May 22, 2020. If the brief is not filed by that date, counsel may be required to show cause why

she should not be held in contempt of court.

               It is ordered on May 6, 2020.



Before Justices Goodwin, Kelly, and Smith